                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:19-CV-00265-GNS-RSE


NICOLE M. HILL                                                                           PLAINTIFF


v.


ANDREW SAUL,
Commissioner of Social Security                                                         DEFENDANT


                                                ORDER

          This matter is before the Court on the U.S. Magistrate Judge’s Findings of Fact,

Conclusions of Law, and Recommendation (DN 20), no objection has been filed, and the Court

having considered the same:

          IT IS HEREBY ORDERED that the Court ADOPTS the U.S. Magistrate Judge’s

Findings of Fact, Conclusions of Law, and Recommendation (DN 20), and judgment is

GRANTED in favor of the Commissioner. The Clerk shall strike this matter from the active

docket.

          This is a final and appealable order, and there is no just cause for delay.




                                                                      January 8, 2020


cc:       counsel of record
